Citation Nr: 0818297	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  05-15 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The veteran had active service from February 1952 to November 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision which 
denied, in pertinent part, the veteran's claims of service 
connection for bilateral hearing loss and for tinnitus.  The 
veteran disagreed with this decision later in July 2004.  He 
perfected a timely appeal in April 2005.

In February 2007, the Board remanded the veteran's claims to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran had honorable combat service in the Korean 
Conflict.

3.  Resolving reasonable doubt in the veteran's favor, the 
veteran's current bilateral hearing loss and tinnitus are 
attributable to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2007).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, , 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in January and February 2004, and in 
February 2007, VA notified the veteran of the information and 
evidence needed to substantiate and complete his claims, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters 
informed the veteran to submit medical evidence linking his 
bilateral hearing loss and tinnitus to active service and 
noted other types of evidence the veteran could submit in 
support of his claims.  The veteran was informed of when and 
where to send the evidence.  After consideration of the 
contents of these letters, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Additional notice of the five elements of a service-
connection claim was provided in February 2007 and in 
February 2008, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
January and February 2004 letters were issued to the veteran 
and his service representative prior to the July 2004 rating 
decision which denied the benefits sought on appeal; thus, 
this notice was timely.  Both of the veteran's claims were 
readjudicated in a February 2008 Supplemental Statement of 
the Case after all VCAA notice was provided.  Because the 
veteran's claims of service connection for bilateral hearing 
loss and for tinnitus are being granted in this decision, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
veteran.  See Dingess, 19 Vet. App. at 473.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file.  

In September 2005 and in June 2007, the National Personnel 
Records Center in St. Louis, Missouri (NPRC), notified VA 
that the veteran's service medical records were missing and 
may have been lost in a July 1973 fire at NPRC.  In cases 
where the veteran's service medical records (or other 
pertinent records, for that matter) are unavailable through 
no fault of the claimant, there is a heightened obligation to 
assist the claimant in the development of his or her case.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA must also 
provide an explanation to the appellant regarding VA's 
inability to obtain his or her service medical records.  
Dixon v. Derwinski, 3 Vet. App. 261 (1992). The United States 
Court of Appeals for Veterans Claims (Veterans Court) also 
has held that VA's efforts to obtain service department 
records shall continue until the records are obtained or 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); 
see also McCormick v. Gober, 14 Vet. App. 39 (2000).   

The veteran also was afforded VA examinations to determine 
the current nature and etiology of his bilateral hearing loss 
and tinnitus.  In summary, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and no further action is necessary to meet the 
requirements of the VCAA.

The veteran contends that he incurred bilateral hearing loss 
and tinnitus as a result of in-service noise exposure while 
in combat in Korea.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service incurrence of sensorineural hearing loss may be 
presumed if the disease is manifest to a degree of 10 percent 
or more within a year of separation from active service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater or where the auditory thresholds for at least three 
of these frequencies are 26 dB or greater or when speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385 (2007).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology.  Id.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

As noted in the Introduction, the veteran's service medical 
records are missing and presumed lost.  The veteran submitted 
copies of an official citation showing that he was awarded 
the Purple Heart Medal for wounds received in action on 
November 4, 1952, in the Republic of Korea.  A 
"Certification of Military Service" submitted by the 
veteran shows that he served in the U.S. Army from February 
1952 to November 1953.  Records obtained from the U.S. Army 
Surgeon General's Office show that, on November 4, 1952, 
while serving with an infantry regiment in Korea, the veteran 
was wounded in the eye as a "direct result of action against 
or by an organized enemy."  

Post-service medical records show that, on VA examination in 
July 2004, the veteran complained of decreased hearing and 
bilateral tinnitus.  The VA examiner reviewed the veteran's 
claims file, including his service medical records.  The 
veteran reported in-service noise exposure from artillery and 
mortar fire.  His tinnitus occurred once or twice daily and 
lasted for 10 minutes.  The veteran's pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
60
75
80
85
LEFT
35
40
70
75
80

Speech audiometry revealed speech recognition ability of 
84 percent in each ear.  The VA examiner opined that there 
was insufficient information available to determine the 
etiology of the veteran's tinnitus without resorting to 
speculation.  The diagnosis was mild to severe sensorineural 
hearing loss bilaterally.  

On VA examination in June 2007, the veteran complained of 
decreased hearing acuity, difficulty hearing speech without 
amplification, and constant bilateral tinnitus.  The VA 
examiner reviewed the veteran's claims file, including his 
service medical records.  The veteran reported serving in 
combat infantry during active service.  His pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
70
75
80
LEFT
30
40
65
75
75

Speech audiometry revealed speech recognition ability of 
60 percent in the right ear and of 64 percent in the left 
ear.  The VA examiner opined that, because the veteran's 
enlistment and separation physical examinations were not 
available for review, and there were no complaints of hearing 
loss or tinnitus prior to 1998 in the claims file, he could 
not resolve the issue of whether the veteran's bilateral 
hearing loss and tinnitus were related to active service 
without resorting to speculation.  The diagnosis was 
bilateral sensorineural hearing loss.  

In an April 2008 statement, the veteran contended that he had 
been wounded during combat service in Korea when his unit was 
sent to secure Pork Chop Hill.  He stated,

Forty-five men in my company went up on 
Pork Chop Hill and only eleven men walked 
off that hill.  The rest were killed . . 
. .  We received mortar attacks as well 
as small arms fire.  We returned fire.  
It was so loud on that hill that you 
could not hear yourself think.  I have 
had a problem with my hearing since that 
time.  

The veteran stated that he had lived with his hearing loss 
and tinnitus since service separation.

The Board finds that the evidence is in relative equipoise as 
to whether the veteran's bilateral hearing loss and for 
tinnitus are related to active service.  Initially, the Board 
notes that the veteran's service medical records are missing 
and presumed lost; thus, there is no official record that the 
veteran complained of or was treated for either bilateral 
hearing loss or tinnitus during active service.  The official 
records which the veteran provided to VA indicate, however, 
that his active service included honorable combat service as 
an infantryman in Korea where he was wounded by enemy fire 
and received a Purple Heart Medal.  The veteran's statements 
concerning his in-service noise exposure from enemy artillery 
and mortar fire also seem consistent with the official 
records noting his combat service in Korea.  Unfortunately, 
although the veteran reported his in-service noise exposure 
and combat service to the VA examiners who saw him in July 
2004 and June 2007, neither of these VA examiners could 
determine the etiology of the veteran's currently diagnosed 
bilateral hearing loss and tinnitus without resorting to 
speculation.  

The Board finds that there is an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claims for service connection for 
bilateral hearing loss and for tinnitus.  See 38 C.F.R. 
§ 3.102.  Resolving all reasonable doubt in the veteran's 
favor, the Board finds that service connection for bilateral 
hearing loss and for tinnitus is warranted.




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


